Citation Nr: 0401655	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  98-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active service in the U.S. Navy from August 
1943 to February 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Newark, New 
Jersey, Regional Office (RO) that denied the applicant's 
claim for service connection for residuals of lumbar injury.   

Appellant testified at an RO hearing in January 1999.  
Appellant's representative requested a hearing before the 
Travel Board but appellant was unable to attend the scheduled 
January 2002 Travel Board hearing due to illness.  
Appellant's representative subsequently requested an RO 
hearing, but appellant failed to report for the July 2002 RO 
hearing as scheduled.  Appellant's representative requested 
another Travel Board meeting, but withdrew the request in 
writing prior to the scheduled September 2003 Travel Board 
meeting, and asked that the appeal move forward without a 
hearing.   


FINDINGS OF FACT

1.  In a March 1949 rating action, RO denied service 
connection for lower back disability.  It was held there was 
no back disorder shown in service and that nothing was noted 
on service separation examination.  Appellant was provided 
notice of that decision and of his appellate rights, but he 
did not appeal that determination and the decision became 
final.  

2.  Evidence added to the record since the March 1949 rating 
decision bears directly and substantially upon the matter 
under consideration, is not redundant or cumulative of the 
evidence previously of record, and by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSION OF LAW

Evidence received since the March 1949 RO rating decision is 
new and material; the claim for service connection for lower 
back disability is reopened.  38 U.S.C.A. § 5108 (West 2002);  
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In view of the action taken below concluding that new and 
material evidence has been received to reopen the service 
connection claims, it is concluded that the provisions of the 
Veterans Claims Assistance Act of 2000 (See 38 U.S.C.A. 
§ 5100 et seq.) have been complied with as to this issue.  
Therefore, there is no need for additional notice or 
development as to the issue of new and material evidence.  
These provisions do, however, require some additional 
development as set forth in the REMAND section below.

Appellant contends that he injured his back during basic 
training at Camp Peary, Virginia, in 1943, and that he 
received medical treatment for this condition, among others, 
at Long Beach Naval Hospital in 1943 or 1944.   Service 
medical records do not document any diagnosis or treatment 
for a back injury, although there is one historical notation 
of "chronic lumbar low back ache of several years 
duration." 

Appellant submitted a claim for service connection for lower 
back injury in September 1946.  RO issued a rating decision 
denying the claim in December 1946, based upon RO's 
determination that there was no evidence in the record of 
service causation.   Appellant subsequently submitted 
additional evidence in support of this claim, but RO 
continued the denial by rating decisions in July 1947 and 
March 1949.  Appellant did not appeal the March 1949 rating 
decision within one year, and that decision accordingly 
became final.  The basis for the denial was that there was no 
chronic acquired back disorder shown in service.  He was 
notified and did not appeal.

Appellant resubmitted his claim for service connection in May 
1998.  Due to the volume of new evidence appellant submitted 
in support of his claim, RO reopened the claim and 
readjudicated the issue of service connection based upon 
review of the entire file.  RO issued a new rating decision 
in July 1998 denying service connection for lower back 
disability.

II.  New and Material Evidence

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§  5108, 7104(b) (West 2002).  The 
Board is under an obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 171 (1996); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Rowell 
v. Principi, 4 Vet. App. 9, 15 (1993).

The Board will accordingly begin by adjudicating the 
sufficiency of the new evidence received.  If new and 
material evidence is presented or secured to a disallowed 
claim the Board can reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Otherwise, 
the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

For claims submitted prior to August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially on the specific matter under consideration, 
that is neither cumulative nor redundant, and that is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly adjudicate the 
claim.  38 C.F.R. § 3.156(a) (2000).  

Evidence of record prior to the final denial of March 1949 
included the following: (1) service medical record; (2) 
statement by patient's chiropractor stating appellant had 
received treatments from March 1944 through 1946; (3) 
statement from appellant's employer stating that appellant's 
job prospects were severely curtailed due to his back injury; 
(4) "buddy statement" from F.B. attesting to personal 
knowledge of appellant's in-service accident.

Evidence received after the final denial of March 1949 
includes the following: (1) MRI report dated December 1992 
diagnosing degenerative disc disease with suggestion of 
spinal stenosis; (2) private physician's report dated 
December 1992 diagnosing degenerative disc disease with 
sclerosis of the adjacent vertebral bodies, and significant 
osteoarthritis in the facet joints; (3) private physician's 
report dated January 1993 recording appellant's statement of 
the etiology of his low back pain; (4) lay statements from 10 
friends and family members of appellant in April 1998, 
attesting to the onset and severity of appellant's 
disability;  (5)  radiology report in April 1998 diagnosing 
degenerative arthritis and degenerative disc disease; (6) 
statement by the appellant in May 1998 attesting to the 
etiology of his disability; (7) transcript of appellant's 
testimony at an RO hearing in January 1999, attesting to the  
etiology and severity of his disability; (8) statement by 
appellant in March 1999 attesting to the onset and severity 
of his disability; (9) statement by appellant in June 1999 
attesting to in-service medical treatment for his back 
condition; (10) appellant's Statement in support of Claim in 
June 1999 attesting to in-service medical treatment for his 
back condition; (11) VA medical examination in December 2000, 
diagnosing degenerative joint disease of the lumbosacral 
spine; (12) VA medical examiner's opinion in May 2001 that 
"it is unlikely that [appellant's] spine diagnosis is 
related to his reported injury in service."

The Board finds that sufficient new and material evidence has 
been received to support re-opening of the claim.  

A layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 187, 187 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d  1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu V. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 183, 186 (1997); Grivois 
v. Brown, 6 Vet. App. 135 (1994).  However, a layperson is 
competent to testify in regard to the onset and continuity of 
symptomology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
appellant's testimony and the supporting "buddy statement" 
are accordingly competent to record the fact of appellant's 
in-service injury and subsequent in-service medical 
treatment, even though there is no mention thereof in 
appellant's service record or service medical record.  
Similarly, the lay statements of appellant's family and 
acquaintances are competent to record when appellant began to 
exhibit symptoms of back pain, and how long those symptoms 
persisted.

Medical evaluation that is merely a recitation of a veteran's 
self-reported and unsubstantiated history has no probative 
value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
Swann v. Brown, 5 Vet. App. 229 (1993); Godfry v. Brown, 8 
Vet. App. 113 (1995); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The 
private physician's report of January 1993, which is merely a 
recitation of appellant's professed history, is accordingly 
not probative. However, the remaining private medical 
evidence is competent clinical diagnosis of appellant's lower 
back disability, and therefore material to the issue at hand.  

Similarly, the VA medical examination and VA medical 
examiner's opinion, although not favorable to the appellant, 
are competent and material evidence in regard to the severity 
and the etiology of appellant's claimed disability.

The Board finds that the new evidence on record, in 
aggregate, bears directly and substantially upon the matter 
under consideration, is not redundant or cumulative of the 
evidence previously of record, and by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  It is accordingly "new and material" evidence 
within the meaning of 38 U.S.C.A. § 5108 (West 2002) and 38 
C.F.R. § 3.156(a) (2000).


ORDER

New and material evidence having been received, the claim for 
service connection of a lower back disability is reopened.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (2002)) 
became law.  VA has also redefined the provisions of 38 
C.F.R. § 3.159 in view of the new statutory changes.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2003)).  This law 
redefines the obligations of VA and imposes an enhanced duty 
on VA to assist a claimant in developing his claim.  

As noted above the VCAA was satisfied as to the issue of new 
and material evidence.  However, the VCAA is applicable to 
the development of the reopened claim.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating a claim.  38 U.S.C.A. § 5103A(a) (West 2002); 
38 C.F.R. § 3.159 (c) (2003).  Here, appellant was afforded a 
VA medical examination in December 2000 to establish service 
connection; the VA medical examiner opined that appellant's 
condition is not service related.  The VA medical examiner 
had the C-file available at the time of the examination.  
However, the Board finds that appellant should be provided an 
opportunity to submit additional medical evidence from 
private health care providers, and that a new VA medical 
examination should subsequently be afforded appellant to 
reconcile the apparent differences in diagnosis between the 
civilian providers (chronic lumbosacral syndrome with 
osteoarthritis and degenerative disc disease of the 
lumboscral spine; multi-level degenerative disc disease with 
suggestion of spinal stenosis; degenerative arthritis with 
severe degenerative disc disease) and the VA medical examiner 
(multi-level degenerative disc disease, facet arthropathy, 
and Basstrup's Disease).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
for a complete list of health care 
providers who have treated him for lower 
back disorder.  Appellant should provide 
names, addresses, and as needed, 
approximate dates of treatment.  
Appellant should also provide release 
forms so that actual clinical records, as 
distinct from written summaries, might be 
obtained.  All VA treatment records 
should also be obtained.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made to obtain the records.

2.  Thereafter, and whether records are 
obtained or not, the appellant should be 
scheduled for a VA physical examination.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  
After reviewing the claims folder and 
examining the veteran the nature of the 
low back disorder should be classified.  
Specifically, the varying diagnoses 
should be reconciled.  The examiner 
should render an opinion, with degree of 
probability, as to whether appellant's 
low back disability is causally or 
etiologically related to appellant's 
military service.  In that regard, the 
significance of the early chiropractic 
treatment should be described.  It should 
be indicated whether the evidence shows 
it is more likely than not that current 
back pathology is related to service.  If 
it is determined that there is another 
etiology for the back pathology, that 
should also be set forth.

Thereafter, the matter should be readjudicated by the RO.  If 
the benefits sought are not granted, the appellant and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Then the case should be returned to the 
Board, if in order.  The appellant need take no action until 
notified.  The Board intimates no opinion as to the outcome 
in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



